   4:19-cr-03096-JMG-CRZ Doc # 38 Filed: 09/14/20 Page 1 of 2 - Page ID # 91




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA
_____________________________________________________________________________

UNITED STATES OF AMERICA,           )     Case No.: 4:19CR3096
                                    )
                  Plaintiff,        )         UNOPPOSED
                                    ) MOTION FOR CONTINUANCE
vs.                                 )
                                    )
ALICIA D. ELLIOTT,                  )
                                    )
                  Defendant.        )
______________________________________________________________________________

       COMES NOW, the Defendant, Alicia D. Elliott, through counsel, and respectfully moves

this Court to continue the Sentencing hearing currently set for Wednesday, September 16, 2020,

at 11:00 AM for approximately ninety days for the following good and sufficient reasons, to wit:

   1. The Defendant, Ms. Elliott is currently undergoing dialysis and her doctors have referred

       her for a kidney transplant as her life expectancy is significantly diminished if she is not

       able to receive a transplant soon;

   2. There have been delays in the transplant process due to COVID-19, but Ms. Elliott’s

       doctors are in communication with two different transplant centers in an attempt to expedite

       the transplant process;

   3. Ms. Elliott reports that at the South Central transplant center, the transplant team will be

       discussing her case this week and reporting back on timeframe for her to receive a

       transplant;




                                                1
   4:19-cr-03096-JMG-CRZ Doc # 38 Filed: 09/14/20 Page 2 of 2 - Page ID # 92




   4. Ms. Elliott also reports that her doctors referred her to St. Luke’s transplant center and she

       will be meeting with that team this week in an effort to secure the earliest possible kidney

       transplant availability;

   5. That this transplant process is by nature difficult to predict an exact time frame for, due to

       the unknown time of donors becoming available, but MS. Elliott’s doctors have informed

       her she will likely be moved to the top of the list due to the urgency of her medical needs;

       and

   6. Counsel for Ms. Elliott has been in communication with Dan Packard, Assistant United

       State’s Attorney, and Mr. Packard does not object to a continuance.

       WHEREFORE, the Defendant respectfully requests that the Court sustain this Motion and

order that the Sentencing in this matter be continued for approximately ninety days for the good

and sufficient reasons set forth above.

                                             Respectfully submitted,
                                             Alicia Elliott, Defendant

                                             /s/ David Tarrell_______
                                             David Tarrell, #22024
                                             Berry Law Firm
                                             6940 O Street, Suite 400
                                             Lincoln, NE 68510
                                             T (402) 466-8444
                                             dtarrell@jsberrylaw.com


                                  CERTIFICATE OF SERVICE

       The undersigned certifies that on Sept 14, 2020, I electronically filed this document with
the Clerk of the Court using the ECF system which serves it on the parties.



                                             /s/ David Tarrell_______
                                             David Tarrell, #22024



                                                2
